Exhibit 10.18

Prothena Biosciences Inc

REVISED – December 21, 2012

Dear Gene:

Further to your Letter of Intent for Neotope Employment (dated September 26,
2012), I am pleased to confirm this offer to join Prothena Biosciences Inc1
(“Prothena” or the “Company”), commencing on the day following the closing date
of the demerger (the “Transaction”) of the Company (and its affiliates) from
Elan Corporation, plc – which occurred on December 20, 2012.

We are confident in your knowledge, expertise and judgment, and believe your
performance will meet the high-quality objectives and standards set by Prothena
leadership and management. You will be employed as Chief Scientific Officer and
Head of Research & Development, reporting to me, although your duties and title
may change, based on the Company’s needs and priorities. This is a full-time,
exempt position.

Your original date of hire with Elan and its subsidiaries will remain as your
original date of hire within Prothena’s programs relating to employment,
compensation and employee benefit plans.

Your starting salary will be $340,000.00 annually, paid twice per month. Your
pay is subject to applicable taxes and withholdings.

Prothena embraces a pay-for-performance philosophy. All employees are currently
eligible for an annual cash bonus under the terms of the Company’s cash
incentive plan (Prothena Biosciences Inc Incentive Compensation Plan). Cash
incentive awards are determined by a number of factors, including industry
competitiveness, Prothena’s business strategy, and the degree to which Company,
function and/or individual goals are met. The target bonus opportunity for your
position is currently 40% of plan year salaried-earnings. A condition to earning
a cash incentive award is that an employee remains employed through the pay date
of the award, which will be not later than March 15 in the year following the
conclusion of the plan year. The cash bonus plan is operated at the sole
discretion of Prothena, is subject to review on a regular basis and may change
from time to time.

You will be eligible to receive an equity award of 200,0002 stock options in
connection with your commencement of employment following the Transaction. This
award is at the discretion of the Prothena Board of Directors and is subject to
its approval, the terms of the Company’s equity incentive plan (Prothena
Corporation plc 2012 Long Term Incentive Plan), and the Company’s standard
equity award agreement. The Exercise Price will be set as the average of the
closing price of Prothena’s ordinary shares for the first 25 trading days
commencing on the first day of trading on the NASDAQ Global Market listing. The
Grant Date will be the 25th trading day.3 The award will vest 25% after the
first year of active service from the Grant Date, and monthly at a rate of
1/48th of the award thereafter, such that the award will fully vest after a
four-year period of continuous employment.

On the first day of the month following your Start Date of employment, you will
be eligible to participate in Prothena’s comprehensive benefits program,
including the company’s health and welfare and retirement benefit plans. Details
about these and other applicable plans will be provided separately, as will
further information regarding certain onboarding items and other documents
needed before your Start Date (e.g., direct deposit election, W-4 allowances,
Employee Proprietary Information and Invention Assignment Agreement).

 

1  The legal entity Neotope Biosciences, Inc. was renamed Prothena Biosciences
Inc on November 1, 2012

2  This represents slightly more than 1.10% of Prothena’s expected common shares
outstanding post Transaction.

3  Assumes approval on Start Date by Prothena’s Board of Directors; should
approval occur at a later date, the 25-day period would start on the date of
approval.



--------------------------------------------------------------------------------

Prothena Biosciences Inc

Your employment is “at will.” This means that you or Prothena each has the right
to terminate the employment relationship at any time, with or without cause.
Nothing in this letter should be taken as a guarantee of continued employment or
a specific term of employment. Further, all benefits and compensation provided
by the Company are contingent upon your continued employment.

To accept our offer, please sign this letter and return to Kevin Hickey. By
signing this letter, you acknowledge that it sets out our entire agreement
between the parties and supersedes all prior oral and written agreements,
understandings, commitments and practices between the parties, including the
Letter of Intent for Neotope Employment dated September 26, 2012. No amendments
to this agreement may be made except in writing signed by a duly authorized
representative of Prothena.

We look forward to having you join Prothena. If you have any questions, or would
like additional information to help you reach a decision, please feel free to
contact Kevin at (650) 278-1762.

Sincerely,

/s/ Dale Schenk

Dale Schenk

President and CEO

Prothena Biosciences Inc

ACCEPTANCE:

 

/s/ Gene Kinney     12/22/2012 Gene Kinney     Date